DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows and Applicant must select a SINGLE species from each of the following groups of species (necessitating a selection of two species in total - one each from Group A and Group B): 

Species A1 – wherein the conductive liquid elastomeric compound is applied according to a plurality of discrete portions which follow each other along a circumferential extension of the tread band.
Species A2 – wherein the conductive liquid elastomeric compound is applied according to an undulated continuous path that is extended along a circumferential extension of the tread band.

Species B1 – wherein depositing the tread band comprises: temporarily interrupting the winding of the continuous elongated element; applying, on the last wound coil, the conductive liquid elastomeric compound; and restarting the winding of the continuous elongated element.
Species B2 – wherein depositing the tread band comprises: applying the conductive liquid elastomeric compound simultaneously with the winding of the continuous elongated element.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A1-A2 and Species B1-B2 lack unity of invention because even though the inventions of these groups require the technical features of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Asayama et al. (US 2010/0006194) (of record).  
Asayama discloses a process for building tyres for vehicle wheels, comprising: forming a tyre in process, the tyre comprising a belt structure (Figs. 1, 7: 6); depositing a tread band (Figs. 1, 7: 10, 11, 12) in radially outer position with respect to said belt structure (Figs. 1, 7: 6) by winding a continuous elongated element made of elastomeric material (Figs. 2-5, 14: R) according to coils that are axially adjacent and/or partially superimposed ([0081]); and applying, during the deposition of the tread band (Figs. 1, 7: 10, 11, 12) and on at least one of said coils already wound in radially outer position with respect to said belt structure (Figs. 1, 7: 6), a conductive liquid elastomeric compound (Fig. 6: 13; Figs. 14-15: 20) continuously extended between a radially outer surface of the tread band and a radially outer surface of the belt structure so as to generate a plurality of electrically conductive paths connecting the radially outer surface of the tread band with the radially outer surface of said belt structure and free zones adapted to directly adhere with a subsequent axially adjacent coil (Figs. 7-8, 11).  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749